              Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 1 of 15

                                                                               2121 Avenue of the Stars, Suite 2800
BROWNE           GEORGE ROSS
Los Angeles New York~San Francisco
                                                   L1.P
                                                                                      Los Angeles, California 90067
                                                                                 T (310) 274-7100 F (310) 275-5697

                                                                                                  Lori Sambol Brody
                                                                                         Direct Dial: (424) 202-5525
                                                                                                Ibrody@bgrfirm.com

                                                                                                    File No. 7680-001



                                             January 28, 2019


Via ECF System

Judge James Donato
Judge ofthe United States District Court
San Francisco Courthouse
Courtroom 11, 19th Floor
450 Golden Gate Avenue
San Franciso, CA 94102

            Re:    Zithromia Limited, et al. v. Gazeus, et al., Case No. 3:17-cv-06475-JD

Judge Donato:

       Plaintiffs submit this letter pursuant to the Standing Order for Discovery in Civil Cases.
A discovery dispute has arisen concerning Defendants' responses to Plaintiffs' Interrogatories
and Requests for Production. In compliance with N.D. Local Rule 37 and the Standing Order,
counsel met and conferred in person on January 25, 2019.

        The Court, in its December 5, 2018 Order re Personal Jurisdiction (Dkt. No.63, the
"Order") expressly permitted Plaintiffs to serve discovery "targeted to evidence meeting the
requirements for specific jurisdiction as discussed" in the Order, e.g., to show the "missing
evidentiary link connecting Apple's removal" of Plaintiffs' Apps "to a takedown notice or other
conduct undertaken by Gazeus in this district." Pursuant to this Order, Plaintiffs served
Defendants with interrogatories and document requests within the scope ofthe permitted
jurisdictional discovery, e.g., Plaintiffs requested production of the arbitration order,
communications between the arbitrators and Apple, and documents relating to communications
with Apple relating to Plaintiffs or Plaintiffs' Apps. Defendants produced only three documents,
including an order sent to Google and Apple concerning two gaming applications that were not
Plaintiffs'. Otherwise, Defendants objected to almost all of the discovery requested on the
grounds ofrelevancy and that the information is confidential. See Exhibit A.

       Plaintiffs respectfully request that this Court order Defendants to provide all responsive
discovery. Plaintiffs' deadline to file an amended complaint is March 15, 2019.

            The Requested Information Is Permitted Under the Order

            Defendants contend that the Requests "seek[] documents unrelated to the jurisdictional

1192309.1




                                    Browne George Ross ~~P ~ www.bgrfirm.com
               Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 2 of 15



Browne George Ross LLP
Judge James Donato
January 28, 2019
Page 2

issues in this case." Defendants' position is that the only permissible discovery under the Order
is the take-down notice or other communications between Defendants and Apple in this district,
and that no other information is properly called for. Defendants are wrong.

         All ofthe Requests relate to this jurisdictional link, e.g., Defendants' connection with
Apple concerning the removal of Plaintiffs' Apps. Plaintiffs, for example, have requested(1)
communications between Apple and Defendants relating to Plaintiffs and(2)documents
concerning Apple, on the one hand, and Plaintiffs and their Apps,on the other hand. These
documents directly relate to the link between Defendants and Apple's removal ofthe Apps: did
Defendants communicate directly to Apple and did they discuss the removal of Plaintiffs' Apps?
In addition, Defendants' internal documents that discuss both Apple and Defendants may relate
to the jurisdictional link, e.g., Defendants may have discussed strategy as to enforcement ofthe
arbitral order to remove Plaintiffs' Apps from the App Store.

        Defendants object on the grounds of relevancy and refuse to produce documents because
they do not believe that the documents show jurisdiction. But Defendants cannot limit discovery
merely because they do not believe it shows the very issue Plaintiffs are attempting to prove.
Defendants have contended that they communicated only with Apple Brasil, not Apple Inc. in
California, and therefore no contacts with the forum state exist. But documents filed in the
Brazilian Court indicate that Defendants knew that(1)Apple in California was the only entity
that could assess whether Plaintiffs' Apps could be taken down under the arbitral order;(2)
communications should go directly to Apple in California, not Apple Brasil; and (3)argued that
Apple Brasil was the "commercial, logistic, and financial longa manos" of Apple Inc.

             There Has Been No Showing that the Documents Are Confidential

        The sole authority Defendants cite for the proposition that the requested documents are
confidential is Brazilian Civil Procedure Code, Article 189,IV ("Article 189").1 That section
provides that judicial proceedings concerning arbitration are confidential if"they deal with
arbitration ...provided the confidentiality stipulated in the arbitration proceedings is proven
before the court."2 Article 189, however, fails to demonstrate that(1) any judicial documents are
confidential due to "confidentiality stipulated in the arbitration proceedings [] proven before the
court"; or that(2)any internal documents or communications with Apple are covered by
confidentiality concerns. Since Defendants have not and cannot show that all responsive
documents are confidential, they must be produced. See, e.g., Bryant v. Mattel, Inc., 2007 WL
5430893, at *6(C.D.CaI. May 18, 2007); Malibu Consulting Corp. v. Funair Corp., 2007 WL
173668, at * 4(W.D. Tex. Jan. 18, 2007).



'      The Brazilian Arbitration Agreement between the parties and the arbitrators provides that
the proceedings are confidential. See Dkt. No. 36-2, Exs. 12 and 13.
2       www.academia.edu/34625082Brazilian Code of Civil Procedure En l~ Version
 1192309.1
               Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 3 of 15



Browne George Ross LLP
Judge James Donato
January 28, 2019
Page 3

            Plaintiffs' Compelling Need for the Documents Outweighs Confidentiality Interests

        Even if the requested documents are indeed confidential, the mere fact that they are
confidential does not bar production ofthe documents. See, e.g. Ovonic Battery Company, Inc.
v. Sanyo Electric Co., Ltd., 2014 WL 2758756, at *3(N.D.CaI. June 17, 2014)(Donato, J.)
("`[t]he fact that parties agreed to the confidentiality of certain documents, however, does not
alone constitute a compelling reason to seal them'."). Confidential arbitration documents must
be produced if(1)they are relevant and (2)"disclosure is necessary for disposing fairly ofthe
cause or for saving costs" or if a "compelling need" exists for the documents. Arkema Inc. v.
Asarco, Inc., 2006 WL 1789044, at *3(W.D. Wa. June 27, 2006); Contship Containerlines, Ltd.
v. PPG Industries,. Inc., 2003 WL 1948807, at **1-2(S.D.N.Y. Apri123, 2003).

        The documents meet this standard in favor of production. Plaintiffs request documents
relating to the very incident at issue here —Apple's removal of Plaintiffs' gaming Apps from the
App Store. The arbitral order itself is the basis for Plaintiffs' claims. Indeed, the Court has held
that, for Plaintiffs to establish this forum's jurisdiction over Defendants, Plaintiffs must obtain
evidence to show the "missing evidentiary link connecting Apple's removal" of Plaintiffs' Apps
"to a takedown notice or other conduct undertaken by Gazeus in this district." Dkt. No. 63.

         Disclosure of this information is essential to dispose fairly of the claims and Plaintiffs
have a compelling need for the documents. If Plaintiffs cannot obtain Defendants' documents,
Plaintiffs may not be able to show jurisdiction, i.e., the connection between Gazeus and Apple.
This necessary evidence is "uniquely in the possession ofthose entities, with no easy way for
[Plaintiff) to uncover them," as this Court has previously recognized. Dkt. No.63 at 4.

        Moreover, Defendants produced only three documents, one of which appears to be an
arbitral order, even though Defendants had previously contended.that such a document would be
.confidential. None ofthe documents appear to be related to Plaintiffs. Defendants cannot use an
assertion of confidentiality as both a shield and a sword, releasing confidential information that
they believe exonerates them, while shielding other confidential information from scrutiny. See
Rio Tinto PLC v. Vale, S.A., 2016 WL 2605754, at *2(S.D.N.Y. March 25, 2016).

        Thus, Plaintiffs respectfully request that this Court order Defendants to provide responses
to the Interrogatories and documents responsive to the Docut Requests.

                                                    Very


                                                    ~,ori Sambol Brody
                                                    Browne George Ross, LLP, Attorneys for
                                                    Plaintiffs

cc:         Mark Riera, Akerman LLP, counsel for Defendants (via ECF Filing System)

1192309.1
             Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 4 of 15




                           EXHIBIT A
sso~~~>z i
                           Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 5 of 15




                                  Without waiving or limiting any of these general objections, and subject to each of these

                 2 I~ objections, Gazeus responds as follows:
                 3                             RESPONSES TO REQUESTS FOR PRODUCTION

                 4   REQUEST FOR PRODUCTION NO. 1:
                 5                All arbitration awards issued or entered in the BRAZILIAN PROCEEDINGS.
                 6
                     RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
                 7
                                  Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
                 8
                     proportional to the needs of this case on the basis that this request seeks documents unrelated to the
                 9
                10   jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d

                11   996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus
           N
           V
           N1
      ~~ ~2          further objects to this request on grounds it seeks confidential documents protected from disclosure by
    F o"o
a   ~¢=
.~  FaC 13           Brazilian Civil Procedure Code, Article 189, IV.           Plaintiffs previously sought disclosure of
J ~O"
z,~.~~
Q W `= ~ 14
    F
    '~Ua             confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
W     .a
    u- u~ o          legal interest.
Q ~z~ 16
   Q_
  3~,~
    $~-~ 17          REQUEST FOR PRODUCTION NO.2:
           F

                18                All orders issued or entered in the BRAZILIAN PROCEEDINGS.

                     RESPONSE TO REQUEST FOR PRODUCTION NO.2:
                20                Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
                21
                     proportional to the needs of this case on the basis that this request seeks documents unrelated to the
                22
                     jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
                23
                     996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63J. Gazeus
                24

                25   further objects to this request on grounds it seeks confidential documents protected from disclosure by

                26   Brazilian Civil Procedure Code, Article 189, IV.           Plaintiffs previously sought disclosure of

                27   confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
                28
                                                                  4                       Case No. 17-cv-06475-JD
                                             DEFENDANTS' REP NS TO LAINTIFF'S RE UE T FOR
                                        PRODUCTION OF DOCUMENTS ON JURISDICTIONAL SSUES,SET ONE
                     47427524:1
                        Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 6 of 15




                   legal interest.
              1

              2    REQUEST FOR PRODUCTION NO.3:

              3                 All COMMUNICATIONS with APPLE relating to or concerning the BRAZILIAN

              4    PROCEEDINGS.
              5
                   RESPONSE TO REQUEST FOR PRODUCTION NO.3:
              6
                                Gazeus will produce responsive, non-privileged documents that it has been able to locate in its
              7
                   custody, possession, or control at a mutually agreeable time and place.
              8
                   REQUEST FOR PRODUCTION NO.4:
              9

             10                 All COMMUNICATIONS with APPLE relating to or concerning PLAINTIFFS.

             11    RESPONSE TO REQUEST FOR PRODUCTION NO.4:
       N


   g~~ 12
  E~~                           Gazeus objects to this request on grounds it seeks confidential documents protected from
a NzN 13
r, [-~ `~
   G]~ ~(
                   disclosure by Brazilian Civil Procedure Code, Article 189, IV. Plaintiffs previously sought disclosure
z ~'"¢
  ~.~~. 14
a F Q
  '~Vo             of confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
  ?"'~
  y ~ C~ 1$
  '
w
Y ~z~ 16
   ~1. V]~
                   legal interest. Gazeus will produce responsive, non-privileged documents that it has been able to
   3~~
                   Locate in its custody, possession, or control at a mutually agreeable time and place.
      u 17
   ~~-~
       F

             18 ~ REQUEST FOR PRODUCTION NO.5:

             19                 All COMMUNICATIONS with APPLE relating to or concerning PLAINTIFFS' APPS.
             20 ~ RESPONSE TO REQUEST FOR PRODUCTION NO.5:

             21
                                Gazeus will produce responsive, non-privileged documents that it has been able to locate in its
             22
                  ~ custody, possession, or control at a mutually agreeable time and place.
             23
                  ~ REQUEST FOR PRODUCTION NO.6:
             24
                                All   DOCUMENTS         relating   to,   concerning,    constituting,   or   evidencing    any
             25

             26 ~ COMMUNICATIONS with APPLE relating to or concerning the BRAZILIAN PROCEEDINGS.

             27

             28
                                                                 5                        Case No. 17-cv-06475-JD
                                            DEFENDANT'RESP N E TO PLAINTIFF'S REQUEST FOR
                                       PRODUCTION OF DOCUMENTS ON JURISDICTIONAL LSSUES,SET ONE
                   47477524.1
                         Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 7 of 15




                    RESPONSE TO REQUEST FOR PRODUCTION NO.6:

             2                   Gazeus objects to this request on grounds it seeks confidential documents protected from

             3      disclosure by Brazilian Civil Procedure Code, Article 189, IV. Plaintiffs previously sought disclosure

             4      of confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
             ~~ legal interest. Gazeus will produce responsive, non-privileged documents that it has been able to
             6
                locate in its custody, possession, or control at a mutually agreeable time and place.
             7
                REQUEST FOR PRODUCTION NO. 7:
             8
                        All DOCUMENTS relating to, concerning, constituting, or evidencing any
             9
            10      COMMLJNICATjONS with APPLE relating to or concerning PLAINTIFFS.

       N
            11      RESPONSE TO REQUEST FOR PRODUCTION NO.7:
       C
   O ""~~
   M~ L2                         Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
   ~~~
   ~-
a.
.~ ~¢"'
   ~'z" 13
    ~ ..            proportional to the needs of this case on the basis that this request seeks documents unrelated to the
J F=
  wOX
z ~`¢  14
a ~a~.
  E" Q
  ~Vo              jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
w ~~~ 15
  ~-~~              996(N.D. Cal. 2016);see also December 5,201 S Order re Personal Jurisdiction[ECF No.63]. Gazeus
Q ~"~
   z^ 16
   vi C
  3¢
  ~~~
   ~ ~ 17           further objects to this request on grounds it seeks confidential documents protected from disclosure by
    ~-
                    Brazilian Civil Procedure Code, Article 189, IV.            Plaintiffs previously sought disclosure of

            ~~      confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
            20 ~ legal interest.
            21
                   ~ REQUEST FOR PRODUCTION NO.8:
            22 I
                                 All   DOCUMENTS        relating   to,   concerning,   constituting,   or   evidencing   any
            23
                   ~ COMMUNICATIONS with APPLE relating to or concerning PLAINTIFFS' APPS.
            24
                                                    NO.8:
            25 ~ RESPONSE TO REQUEST FOR PRODUCTION
            26                   Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not

            27      proportional to the needs of this case on the basis that this request seeks documents unrelated to the
            28
                                                                  6                          Case No. 17-cv-06475-JD
                                            D     ANTS' RESPON E TO PLAII~ITIFF'S REQUEST FOR
                                       PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES,SET ONE
                    a~az~sza;i
                          Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 8 of 15




                     jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d

                2    996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus

                3    further objects to this request on grounds it seeks confidential documents protected from disclosure by

               4     Brazilian Civil Procedure Code, Article 189, IV.           Plaintiffs previously sought disclosure of
                5
                     confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
               6
                     legal interest.
               7
                     REQUEST FOR PRODUCTION NO.9:
               8
                                 All DOCUMENTS relating to or concerning both APPLE and PLAINTIFFS.
               9
              10     RESPONSE TO REQUEST FOR PRODUCTION NO.9:

                                 Gazeus objects to this request as overbroad. unduly burdensome, irrelevant, and not
         N
         C
         M
    g'~~ IZ          proportional to the needs of this case on the basis that this request seeks documents unrelated to the
    F g `~

a   ~`—"' 13
    ~Z N
    f-~ `y
    ryOX
                     jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Rnyal Liquors Corp., 183 F. Supp. 3d
z   a~~. 14
    ~~`¢
a ~¢~
   Up                996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No. 63]. Gazeus
W   ty, u~J O~. ~S
    h
    ~y ~ 00
                     further objects to this request on grounds it seeks confidential documents protected from disclosure by
    ^z~ 16
    3~V
                     Brazilian Civil Procedure Code, Article 189, IV.           Plaintiffs previously sought disclosure of
      °-~ 17
        ~-
           18        confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable

             19      legal interest.
             20      REQUEST FOR PRODUCTION NO. 10:
             21
                                 All DOCUMENTS relating to or concerning both APPLE and PLAINTIFFS' APPS.
             22
                     RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
             23
                                 Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
             24
             25      proportional to the needs of this case on the basis that this request seeks documents unrelated to the

             26      jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d

             27      996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction(ECF No. 63J. Gazeus
             28
                                                                 7                        Case No. 17-cv-06475-JD
                                            DEFENDANTS'RE PON5E T PLAINTIFF'S REQUEST FOR
                                       PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES,SET ONE
                     a~arsza;i
                              Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 9 of 15




                        further objects to this request on grounds it seeks confidential documents protected from disclosure by
                 1

                2       Brazilian Civil Procedure Code, Article 189, IV.           Plaintiffs previously sought disclosure of

                3       confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable

                4       legal interest.
                5
                        REQUEST FOR PRODUCTION NO. 11:
                6
                                     All   DOCUMENTS       relating   to,   concerning,   constituting,   or   evidencing    any
                7
                        COMMiJNICATIONS between APPLE and the arbitrators in the BRAZILIAN PROCEEDINGS.
                8
                        RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
                9

               10                    Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not

               11       proportional to the needs of this case on the basis that this request seeks documents unrelated to the
         N
         ~'1
    go~ 12
  ~a~                   jurisdictional issues in this case. See> e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
a ~`—"' 13
  ~~~
J ~~X                   996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus
        u. 14
  o~ .~ ¢
Q N¢~
     Uo                 further objects to this request on grounds it seeks confidential documents protected from disclosure by
    ~u`~ia IS

d
    u- u~ 00
           0
                        Brazilian Civil Procedure Code, Article 189, IV.           Plaintiffs previously sought disclosure of
    ~z~ 16
    3~~
                        confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
    ~~-~ 17

               18 ~ legal interest.

               19 ~ REQUEST FOR PRODUCTION NO. 12:

               20                    All   DOCUMENTS      relating    to,   concerning,   constituting,   or   evidencing    any
               21
                       ~ COMMUNICATIONS of the arbitrators in the BRAZILIAN PROCEEDINGS relating to or
               22 ',
                       ~ concerning PLAINTIFFS.
               23
                       ~ RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
               24

               25                    Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not

               26       proportional to the needs of this case on the basis that this request seeks documents unrelated to the

               27      jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
               28
                                                                     8                        Case No. 17-cv-06475-JD
                                                  ENDA S' RESPON E TO PLAINTIFF'S REQUEST FOR
                                           PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES,SET ONE
                        a~az~sza;i
                         Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 10 of 15




                     996(N.D. Cal. 2016);see also December 5, 2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus
                1

                2    further objects to this request on grounds it seeks confidential documents protected from disclosure by

                3    Brazilian Civil Procedure Code, Article 189, IV.          Plaintiffs previously sought disclosure of

                4    confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
                5
                     legal interest.
                6
                     REQUEST FOR PRODUCTION NO. 13:
                7
                                  All   DOCUMENTS      relating   to,   concerning,   constituting,   or   evidencing    any
                8
                     COMMUNICATIONS of the arbitrators in the BRAZILIAN PROCEEDINGS relating to or
                9

               10    concerning PLAINTIFFS' APPS.

                     RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
         N
         a
         M

    ~"~ IZ                        Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
   F p"o
o. ~zV
.~ ~~"' 13
    f-~ ..           proportional to the needs of this case on the basis that this request seeks documents unrelated to the
..d cuOx
z ~~a~~ Q 14
Q Na,
   Uo               jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
W      jrn IS
~'u. u~ oOoO
d.                   996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus
  ~z~
   ¢-          16
  3~,V
                     further objects to this request on grounds it seeks confidential documents protected from disclosure by
    $°~ 17
      ~-
         18          Brazilian Civil Procedure Code, Article 189, IV.          Plaintiffs previously sought disclosure of

               19    confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
               20 ~ legal interest.

               21
                    ~ REQUEST FOR PRODUCTION NO. 14:
               22
                                  All DOCUMENTS relating to, concerning, constituting, or evidencing DEFENDANTS'
               23
                    ~ request or direction to the arbitrators in the BRAZILIAN PROCEEDINGS to COMMUNICATE with
               24

               25    APPLE.

               26    RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

               27                 Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
               28
                                                                  9                       Case No. 17-cv-06475-JD
                                             DEFENDANTS' R    S     PLAINTIFF' REoUEST FOR
                                        PRODUCTION OF DOCUMENTS ON JURISDICTIONALISSUES,SET ONE
                     a~az~sza:i
                       Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 11 of 15




                   proportional to the needs of this case on the basis that this request seeks documents unrelated to the
               1

               2   jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d

               3 ~ ~ 996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus

               4   further objects to this request on grounds it seeks confidential documents protected from disclosure by
               5                                                              Plaintiffs previously sought disclosure of
                   Brazilian Civil Procedure Code, Article 189, 7V.
              6
                   confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
               7
                   legal interest.
               8
                   REQUEST FOR PRODUCTION NO. 15:
               9

              10               All DOCUMENTS relating to, concerning, constituting, or evidencing DEFENDANTS'

              11   request or direction to the arbitrators in the BRAZILIAN PROCEEDINGS to COMMUNICATE with
         N
         Q
     O ~~'1

                   any third party concerning PLAINTIFFS.
     F g `~
a NzN 13
a F= .
     p             RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
.~
     ~~X
     a~c~r. 14
Q
                               Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
     2V o
     ~~~ 15
a                  proportional to the needs of this case on the basis that this request seeks documents unrelated to the
      °~ 16
     ~~
      °~ 17        jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
         F

              18   996(N.D. Cal. 20l 6);see also December 5, 2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus

              19   further objects to this request on grounds it seeks confidential documents protected from disclosure by
              20   Brazilian Civil Procedure Code, Article 189, IV.          Plaintiffs previously sought disclosure of
              21
                   confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
              22
                   legal interest.
              23
                   REQUEST FOR PRODUCTION NO. 16:
              24

              25               All DOCUMENTS relating to, concerning, constituting, or evidencing DEFENDANTS'

              26   request or direction to the arbitrators in the BRAZILIAN PROCEEDINGS to COMMUNICATE with

              27   any third party concerning PLAINTIFFS' APPS.
              28
                                                               10                      Case No. 17-cv-06475-JD
                                         DEFENDANT RESP N        PLA   FF'S RE UEST FOR
                                     PRODUCTION OF DOCUMENTS ON JURISDICTIONAL SSUES,SET ONE
                   a~onsza,i
                       Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 12 of 15




                   RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
              1

              2                Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not

              3    proportional to the needs of this case on the basis that this request seeks documents unrelated to the

              4    jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
              5
                   996(N,D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus
              6
                   further objects to this request on grounds it seeks confidential documents protected from disclosure by
              7
                   Brazilian Civil Procedure Code, Article 189, IV.          Plaintiffs previously sought disclosure of
              8
                   confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
              9

             10    legal interest.

             11    REQUEST FOR PRODUCTION NO. 17:
        N
        C
        M
    g'~~ IZ                    All DOCUMENTS concerning, relating to, evidencing, or constituting take-down notices sent
    F g `D
a   _¢~ 13
    c~uOj~
                   under the Digital Millennium Copyright Act concerning or relating to PLAINTIFF.
z   ~'
    ~~w  14
a   ~- Q
    ~U Q           RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
a
w
    ~-~~                       Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
Q   ~z~^ 16
    3~`.
                   proportional to the needs of this case on the basis that this request seeks documents unrelated to the
    ~~-~ 17
        F

             18    jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d

             19    996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus
             20    further objects to this request on grounds it seeks confidential documents protected from disclosure by
             21
                   Brazilian Civil Procedure Code, Article 189, IV.          Plaintiffs previously sought disclosure of
             22
                   confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
             23
                   legal interest.
             24

             25    REQUEST FOR PRODUCTION NO. 18:

             26                All DOCUMENTS concerning, relating to, evidencing, or constituting take-down notices sent

             27    under the Digital Millennium Copyright Act concerning or relating to PLAINTIFFS' APPS.
             2'8
                                                               11                       Case No. 17-cv-06475-JD
                                          DE NDAN 'RESPONSE TO PLAINTIFF'S REQUEST FOR
                                     PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES,SET ONE
                   41427524;
                        Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 13 of 15




                   RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
             1

             2                  Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not

             3     proportional to the needs of this case on the basis that this request seeks documents unrelated to the

             4     jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
             5
                   996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction(ECF No.63]. Gazeus
             6
                   further objects to this request on grounds it seeks confidential documents protected from disclosure by
             7
                   Brazilian Civil Procedure Code, Article 189, IV.           Plaintiffs previously sought disclosure of
             8
                   confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
             9

            10     legal interest.

            11     REQUEST FOR PRODUCTION NO. 19:
        N
        R

    g~~ IZ                      All DOCUMENTS relating to or concerning YOUR statement, in the Motion to Dismiss(Dkt.
   F~~
   ~a~,
a. ~'
    z~ 13
J
   ~~..
   wox
                   No, 32), that "the court in Brazil issued and served the take down notice."
Q
    ~~
    ~~~Q 14
    ~,¢ i          RESPaNSE TO REQUEST FOR PRODUCTION NO. 19:
    SVo
a       ~ O~ 15
    ~c, ~~
Lr~ E-
            O
    ~'- w °oo                   Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
     °~
    ~'¢
    3~,~= 16
     .~            proportional to the needs of this case on the basis that this request seeks documents unrelated to the
      ~.~ 17
        F

            18     jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Ligz~ors Corp., 183 F, Supp. 3d

            19     996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus
            20     further objects to this request on grounds it seeks confidential documents protected from disclosure by
            21
                   Brazilian Civil Procedure Code, Article 189, IV.           Plaintiffs previously sought disclosure of
            22
                   confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
            23
                  ~ legal interest.
            24

            25

            26

            27

            28
                                                                12                       Case No. 17-cv-06475-JD
                                           DEFENDA T 'REP N E TO PLAINTIFF'S REQUEST FOR
                                      PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES,SET ONE
                   47427524:1
                         Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 14 of 15




                    REQUEST FOR PRODUCTION NO. 20:
               1

               2                 All DOCUMENTS relating to or concerning YOUR statement, in the Opposition to the Motion

               3 ~ ~ for Partial Summary Judgment (Dkt. No. 47), that "Apple is aware of the 5th Business Court Order
               4    and chose not to offer FM Games' mobile games for sale."
               5
                    RESPONSE TO REQUEST FOR PRODUCTION NO.20:
               6
                                 Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
               7
                    proportional to the needs of this case on the basis that this request seeks documents unrelated to the
               8
                    jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
               9

              10    996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No.63]. Gazeus

              11    further objects to this request on grounds it seeks confidential documents protected from disclosure by
          N
          V
   O '~
   M^         l~
                    Brazilian Civil Procedure Code, Article 189, IV.            Plaintiffs previously sought disclosure of
  ~g~
a ~zv
  ~¢"' 13
J
   (=~ . .          confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
   w~X
z ~~~
  w-¢         14
d F' < i            legal interest.
   S  Vo
   F' rn v~ 1 5
   LL~Q`


Q ~QM 16 REQUEST FOR PRODUCTION NO.21:
.~. ~L17W



   ~~
                   All DOCUMENTS demonstrating how APPLE became aware of or knew about any order or
  ~~~ 17
    ~-
       18 ~ decision made in the BRAZILIAN PROCEEDINGS.

              19    RESPONSE TO REQUEST FOR PRODUCTION NO.21:
              20                 Gazeus further objects to this request on grounds it seeks confidential documents protected
              21
                   ~ from disclosure by Brazilian Civil Procedure Code, Article 189, IV. Plaintiffs previously sought
              22
                    disclosure of confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of
              23
                    a suitable legal interest. Gazeus will produce responsive, non-privileged documents that it has been
              24
                                                                         at a mutually agreeable time and place.
              25 ~ able to locate in its custody, possession, or control

              26

              27

              28
                                                                 13                      Case No. 17-cv-06475-JD
                                            DEF DANT 'RESPONSE TO PLAINTIFF'S RE VEST FOR
                                       PRODUCTION OF DOCUMENTS ON JURISDICTIONAL SSUES,SET ONE
                    47427524:1
                         Case 3:17-cv-06475-JD Document 66 Filed 01/28/19 Page 15 of 15




                     REQUEST FOR PRODUCTION NO.22:
                 1

                 2                All DOCUMENTS identified or referred to in YOUR responses to the First Set of

                 3   Interrogatories served concurrently herewith.

                 4   RESPONSE TO REQUEST FOR PRODUCTION NO.22:
                 5
                                  Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
                 6
                     proportional to the needs of this case on the basis that this request seeks documents unrelated to the
                 7
                     jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
                 8
                     996(N.D. Cal. 2016);see also December 5,2018 Order re Personal Jurisdiction[ECF No. 63]. Gazeus
                 9

                10   further objects to this request on grounds it seeks confidential documents protected from disclosure by

          N II       Brazilian Civil Procedure Code, Article 189, IV.          Plaintiffs previously sought disclosure of

    god
    Li] O N
            12       confidential documents which the Rio de Janeiro Fifth Business Court denied for lack of a suitable
    f... P ~D

4   tea=
    Nz V 13
    F-~ ..           legal interest.
    ~~X
z x~,~ 14
Q FQ~
r
G ZV
     o
  ~~~ 15             Dated: January 8, 2019                          AKERMAN LLP
Y ~~~
4
  ~z~ 16
    3oV
                                                                     By:.~,~,d~~yf I~~~
       -~ -~
          W 17                                                                     Mark Riera
                                                                                   Attorneys for Defendants GAZEUS
                18
                                                                                   NEGOCIOS DE INTERNET SA and
                19                                                                 GAZZAG SERVI~OS DE INTERNET
                                                                                   LTDA
                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                                  14                      Case No. 17-cv-06475-JD
                                             DEFENDANT     P NET PLAINTIFF'S I2E UEST FOR
                                        PRODUCTION OF DOCUMENTS ON JURISDICTIONAL SSUES,SET ONE
                     47427524;1
